Order entered November 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01024-CR
                                     No. 05-14-01025-CR
                                     No. 05-14-01026-CR
                                     No. 05-14-01027-CR

                     WILLIAM TREMAINE PATTERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F12-71245-M, F14-45181-M, F14-45182-M, F14-45183-M

                                           ORDER
       The appellant’s brief filed in the above cases lists all four cause numbers and contains in

the statement of facts the procedural history of all of the cases. However, the brief raises an

issue only as to one case:     05-14-01024-CR.      The brief presents no issues regarding the

remaining cases nor does it discuss why there are no meritorious issues that can be applied to

those remaining cases. Accordingly, we DIRECT the Clerk to show that the brief filed on

November 15, 2014 applies to cause no. 05-14-01024-CR only.

       As to cause nos. 05-14-01025-CR, 05-14-01026-CR, and 05-14-01027-CR, we ORDER

appellant to file, within TWENTY-ONE DAYS of the date of this order, either a brief raising
issues on the merits as to these cases or a brief that complies with the requirements of Anders v.

California and its progeny stating why there are no issues to raise. If counsel files an Anders

brief, she is further ORDERED to file a motion to withdraw as counsel and a statement that she

has complied with the requirements of Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App.

2014).

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                    /s/     ADA BROWN
                                                            JUSTICE